     Case 1:19-cr-00143-DAD-BAM Document 220 Filed 03/29/21 Page 1 of 2


1     Marc Days, CA Bar #184098
      Days Law Firm
2     1107 R Street
      Fresno, California 93721
3     Telephone: (559) 708-4844
4     Attorney for Defendant
      SALVADOR CASTRO, JR.
5
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    No. 1:19-cr-00143 DAD-BAM
12                           Plaintiff,             STIPULATION TO CONTINUE
                                                    SENTENCING; ORDER THERON
13            v.
                                                    Date: May 24, 2021
14     SALVADOR CASTRO, JR,                         Time: 10:00 am
                                                    Judge: Hon. Dale A. Drozd
15                          Defendant.
16
17           IT IS HEREBY STIPULATED by and between the parties, through their respective
18    counsel, Assistant United States Attorney, Justin Gilio, Counsel for Plaintiff, and Marc Days,
19    Counsel for Defendant, Salvador Castro, Jr., that the sentencing hearing currently set for April
20    12, 2021, at 10:00 a.m., may be rescheduled to May 24, 2021, at 10:00 a.m.
21           The requested continuance is necessary to provide the defense additional time needed to
22    investigate and prepare for sentencing. This continuance will conserve time and resources for
23    both counsel and the court.
24           Since Defendant has pled guilty and the matter is set for sentencing, the Speedy Trial Act
25    is not applicable.
26    ///
27    ///
28



                                                      1
     Case 1:19-cr-00143-DAD-BAM Document 220 Filed 03/29/21 Page 2 of 2


1                                                      Respectfully submitted,
2                                                      PHILLIP A. TALBERT
                                                       Acting United States Attorney
3
4     Dated: March 26, 2021                            /s/ Justin Gilio
                                                       JUSTIN GILIO
5                                                      Assistant United States Attorney
                                                       Attorney for Plaintiff
6
7
8     Dated: March 26, 2021                            /s/ Marc Days
                                                       MARC DAYS
9                                                      Attorney for Defendant
                                                       SALVADOR CASTRO, JR.
10
11
12
13
                                              ORDER
14
             IT IS SO ORDERED. For the reasons set forth above, the continuance requested is
15
      granted for good cause.
16
17    IT IS SO ORDERED.
18
         Dated:    March 29, 2021
19                                                    UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28



                                                  2
